Case 1:18-cr-00834-PAE Document 129 Filed 02/26/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

-- X
UNITED STATES OF AMERICA,
-v- : 18-CR-834 (PAE)
JAMEL JONES, et al., : REVISED
: SCHEDULING ORDER
Defendants. :
X

 

PAUL A. ENGELMAYER, District Judge:

IT IS HEREBY ORDERED that the conference in this matter, scheduled for February
27, 2019, at 10:30 a.m., will be held in Courtroom 506 of the Thurgood Marshall Courthouse,

40 Centre Street, New York, New York.

 

SO ORDERED.
Dated: February 26, 2019 F 601/li /Q €MM
New York, New York PAUL A. ENGLLMA'YER f

United States District Judge

